Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                     May 24 2013, 9:19 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

COREY L. SCOTT                                     GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   MICHELLE BUMGARNER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

A.R.,                                              )
                                                   )
        Appellant-Defendant,                       )
                                                   )
               vs.                                 )      No. 49A02-1210-JV-810
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marilyn A. Moores, Judge
                         The Honorable Scott Stowers, Magistrate
                             Cause No. 49D09-1207-JD-1967


                                          May 24, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          A.R. appeals his adjudication as a delinquent for committing two acts that, if

committed by an adult, would be Class A misdemeanor battery.1 He alleges the State

presented insufficient evidence to support his adjudication. We disagree and affirm.

                          FACTS AND PROCEDURAL HISTORY

          On July 18, 2012, A.R. was in the home of his father and step-mother. The three of

them were discussing a plan suggested by a therapist to deal with some of A.R.’s behavior

problems when A.R. became angry, went upstairs to his room, and slammed the door closed.

    A.R. then opened the door and threw a baby gate in the direction of his father, who had also

gone upstairs. As his father turned and walked down the stairs, A.R. ran at his father “full

force,” (Tr. at 7), and pushed him, causing his father to fall down the stairway. A.R. ran

down the stairs and went “plowing into” his step-mother, (id. at 29), which pushed her across

the room and knocked her down. A.R.’s acts injured both father and step-mother.

          Father called the police, who took A.R. into custody. The State filed a petition

alleging A.R. was a delinquent for committing acts that would be two counts of Class A

misdemeanor battery if committed by an adult. After hearing evidence, the court found the

allegations true, adjudicated A.R. a delinquent, and ordered a suspended commitment to the

Department of Correction.




1
 Ind. Code § 35-42-2-1(a)(1)(a) (battery is a Class A misdemeanor when the knowing or intentional touching
of “another person in a rude, insolent, or angry manner” causes “bodily injury to any other person”).

                                                    2
                              DISCUSSION AND DECISION

       A.R. asserts the State presented insufficient evidence to support his adjudication.

When reviewing the evidence to support a juvenile adjudication, we do not assess the

credibility of the witnesses or reweigh the evidence. K.W. v. State, 984 N.E.2d 610, 612 (Ind.

2013). We look only at the evidence and reasonable inferences therefrom supporting the

judgment, and we affirm if the record contained probative evidence that would allow a

reasonable factfinder to infer the offense was committed. Id. Therefore, we may reverse

only “if there is no evidence or reasonable inference to support any one of the necessary

elements of the offense.” Id.

       A.R. notes: “This case amounts to the tale of two varying but credible accounts on

what happened between A.R. and his parents that morning.” (Br. of App. at 5.) He asserts

he had “no intent to touch his father in a rude, insolent or angry manner,” (id.), and that there

was “no evidence . . . that clearly evidenced an intent to touch step-mother in a rude, insolent

or angry manner.” (Id. at 7.)

       A.R.’s argument is a request for us to reweigh the evidence while viewing it in a light

favorable to him, which our standard of review does not permit. See K.W., 984 N.E.2d at

612. Moreover, the State did not have a burden to prove A.R. “intended” to touch his father

and step-mother, as both the battery statute and the delinquency petition filed against him

indicated the touching could have occurred “knowingly or intentionally.” (App. at 20.) And

see Ind. Code § 35-42-2-1 (defining battery).



                                               3
       The testimony of father and step-mother provided evidence to support the trial court

finding A.R. knowingly touched each of them in a rude, insolent, or angry manner and that

each of them was injured as a result of his touching. Accordingly, we affirm his adjudication

as a delinquent.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                             4